              Case 20-10475-BLS         Doc 631     Filed 07/02/20   Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                )
In re:                                          )   Chapter 11
                                                )
CRAFTWORKS PARENT, LLC, et al.,                 )   Case No. 20-10475 (BLS)
                                                )
                                                )   Jointly Administered
                             Debtors.           )

                            REQUEST FOR SPECIAL NOTICE

         PLEASE TAKE NOTICE that Oracle America, Inc. hereby requests that notice of any

and all proceedings in the above captioned case be given to its attorneys and such notice should

be addressed as follows:

                                    Amish R. Doshi, Esq.
                                  Doshi Legal Group, P.C.
                               1979 Marcus Avenue, Suite 210E
                                  Lake Success, NY 11042
                                E-Mail: amish@doshilegal.com

Dated: July 2, 2020                           Respectfully Submitted,
       Lake Success, New York

                                              By:           /s/ Amish R. Doshi
                                                     Amish R. Doshi, Esq.
                                              DOSHI LEGAL GROUP, P.C.
                                              1979 Marcus Avenue, Suite 210E
                                              Lake Success, NY 11042
                                              Tel (516) 622-2335
                                              E-Mail:       amish@doshilegal.com

                                              Attorneys for Oracle America, Inc.
               Case 20-10475-BLS         Doc 631      Filed 07/02/20    Page 2 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                  )
In re:                                            )   Chapter 11
                                                  )
CRAFTWORKS PARENT, LLC, et al.,                   )   Case No. 20-10475 (BLS)
                                                  )
                                                  )   Jointly Administered
                              Debtors.            )


                                CERTIFICATE OF SERVICE

         I, Amish R. Doshi, hereby certify that on July 2, 2020, I served a copy of Request For

Special Notice on the parties listed on the attached service list via regular mail. In addition, the

parties entitled to receive notice by the Court’s CM-ECF system were sent an email notification

of such filing by the Court’s CM-ECF System.


                                      _/s/ Amish R. Doshi___________
                                      Amish R. Doshi




                                                 2
              Case 20-10475-BLS     Doc 631     Filed 07/02/20   Page 3 of 3




                                  SERVICE LIST

 Linda B. Casey, Esq.                          Domenic E. Pacitti, Esq.
 OFFICE OF UNITED STATES TRUSTEE               Michael W. Yurkewicz, Esq.
 844 King Street, Suite 2207, Lockbox 35       KLEHR HARRISON HARVEY &
 Wilmington, Delaware 19899                    BRANZBURG, LLP
                                               919 North Market Street, Suite 1000
                                               Wilmington, DE 19801


Steven Reisman, Esq.                           Peter A. Siddiqui, Esq.
KATTEN MUCHIN ROSENMAN, LLP                    KATTEN MUCHIN ROSENMAN, LLP
575 Madison Avenue                             525 W. Monroe Street,
New York, New York 10022                       Chicago, IL 60661

Craftworks Parent, Inc.
C/O PRIME CLERK
830 Third Avenue, Suite 412
Brooklyn, NY 11232




                                           3
